DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein: top surfaces of the channel contact studs are disposed at a level higher than the level of the top-most portions of the second contact studs,…..”. However Fig. 14 shows top surfaces of channel contact studs (176 as shown in Fig. 8 and described in para [0029]) are disposed at the same level (and not higher as claimed) as the level of the top-most portions of the second contact studs (175). Its not clear if it was intended to claim “wherein: top surfaces of the channel contact studs are disposed at a same level than a level of the top-most portions of the second contact studs” or different features. Examiner is considering as such. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIMURA (US 2016/0268291 A1) 


Regarding claim 1, ISHIMURA discloses,

    PNG
    media_image1.png
    557
    792
    media_image1.png
    Greyscale

A vertical-type ……..device (Fig. 14B as annotated above), comprising: 
a plurality of gate electrode layers (3) spaced apart from one another and stacked on a substrate (1), and extending by different lengths in a first direction and forming a staircase structure; 
a first interlayer insulating layer (51) covering the staircase structure formed of the plurality of gate electrode layers; 
a plurality of gate contact plugs (52A as shown) penetrating the first interlayer insulating layer; 
and a plurality of contact studs comprising first contact studs (56A) disposed on the plurality of gate contact plugs and second contact studs (52A as shown) disposed on the plurality of gate electrode layers, 
wherein the plurality of gate electrode layers comprise lower gate electrode layers disposed adjacently to the substrate (lower 8 gate electrode layers), and upper gate electrode layers (upper 2 gate electrode layers on which second contact studs 52A are disposed) so that the lower gate electrode layers are between the substrate and the upper gate electrode layers (as seen) , 
wherein the plurality of gate contact plugs respectively contact the lower gate electrode layers (as seen) and the second contact studs respectively contact the upper gate electrode layers (as seen), wherein the second gate contact studs respectively, have top-most portions disposed at the same level (as seen) and bottom surfaces disposed on different levels (as seen).
But ISHIMURA does not explicitly disclose,  …memory….
However, ISHIMURA additionally discloses, a non-volatile memory cell array (Fig. 16A/16B, para [0019]) comprising a memory cell region (RM) comprising memory cells NA formed in the stack of electrode layers WL1-Wl4.

    PNG
    media_image2.png
    721
    815
    media_image2.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify Ishimura such that memory cells region (RM) comprising memory cells NA are formed in the stack of gate electrode layers 3, according to teaching of Ishimura above, in order to form the vertical type device as a non-volatile memory cell array, as taught by Ishimura above.

Regarding claim 2, ISHIMURA discloses the vertical type memory device of claim 1 and further disclose, wherein: the first contact studs are each integrally formed of continuous material to extend from a first level above a top surface of the first interlayer insulating layer (51)  to a second level (top surface  of 56A as marked) higher than the first level, and the second contact studs are each integrally formed of a continuous material to extend from a respective upper gate electrode layer to the second level (as seen).
Regarding claim 3, ISHIMURA discloses the vertical type memory device of claim 1 and further disclose,
wherein: the first contact studs respectively, have bottom surfaces disposed at the same level, higher than the respective levels of the bottom surfaces of the second contact studs (interpreting fist contact studs, gate contact plugs and second contact studs  as per  Fig. 14B as annotated below, the bottom surfaces of the first contact studs are disposed at higher level than the bottom surfaces of second contact studs).

    PNG
    media_image3.png
    568
    801
    media_image3.png
    Greyscale

Regarding claim 4, ISHIMURA discloses the vertical type memory device of claim 1 and further disclose, wherein: the first contact studs have top-most portions disposed at the same level as the level of the top-most portions of the second contact studs (as seen in Fig. 14B above).
Regarding claim 20, ISHIMURA discloses,

    PNG
    media_image4.png
    557
    792
    media_image4.png
    Greyscale

A vertical-type ….device, comprising: a plurality of gate electrode layers (3) spaced apart from one another and stacked on a substrate (1), and extending by different lengths in a first direction and forming a staircase structure; a first interlayer insulating layer (51) covering the staircase structure formed of the plurality of gate electrode layers; a plurality of gate contact plugs (52A as shown)  penetrating the first interlayer insulating layer; and a plurality of contact studs ( first and second contact studs as marked) respectively disposed on the substrate, wherein the plurality of gate electrode layers comprise lower gate electrode layers (lower gate electrode layers respective to gate contact plugs as marked) disposed adjacent to the substrate, and upper gate electrode layers (upper 2 gate electrode layers where second contact studs are disposed as marked) so that the lower gate electrode layers are between the substrate and the upper gate electrode layers (as seen), wherein the plurality of gate contact plugs respectively contact (electrically contact) the lower gate electrode layers (as seen), wherein the plurality of contact studs comprise first contact studs contacting the plurality of gate contact plugs and second contact studs contacting the upper gate electrode layers, wherein the first contact studs have bottom surfaces disposed at a level higher than respective levels of bottom surfaces of the second contact studs ( as seen in Fig. 14B above).
But ISHIMURA does not explicitly disclose,  …memory….
However, ISHIMURA additionally discloses, a non-volatile memory cell array (Fig. 16A/16B, para [0019]) comprising a memory cell region (RM) comprising memory cells NA formed in the stack of electrode layers WL1-Wl4.

    PNG
    media_image2.png
    721
    815
    media_image2.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify Ishimura such that memory cells region (RM) comprising memory cells NA are formed in the stack of gate electrode layers 3, according to teaching of Ishimura above, in order to form the vertical type device as a non-volatile memory cell array, as taught by Ishimura above.


Claim 5-7 are  rejected under 35 U.S.C. 103 as being unpatentable over ISHIMURA  and further in view of PARK (US 2019/0035733 A1).

Regarding claim 5, ISHIMURA discloses the vertical type memory device of claim 1 but does not explicitly discloses, wherein: the first contact studs include a different material from the plurality of gate contact plugs. 
But PARK discloses,
Each of the plurality of landing plugs BLP, DLP, and CLP may include a different material from the contact plug MC (para [0064], Fig. 4) i.e. the first contact studs (CLP) may include a different material from the plurality of gate contact plugs (MC).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form the first contact studs with a different material from the plurality of gate contact plugs, according to disclosing of PARK, in order  to improve electrical connection reliability of three-dimensionally arranged memory cells and provide structural stability, as taught by PARK (see PARK, para [0004])

Regarding claim 6, ISHIMURA discloses the vertical type memory device of claim 1 but does not explicitly discloses, further comprising: first metal wires respectively disposed on and directly connected to the first contact studs and second metal wires respectively disposed on and directly connected to the second contact studs.
But PARK discloses, 
First metal wires (CCL as marked below, para [0068]) respectively disposed on and directly connected to the first contact studs (MC & CLP) and second metal wires (CCL marked in annotated Fig. 4 below) respectively disposed on and directly connected to the second contact studs (CLP as marked).

    PNG
    media_image5.png
    538
    729
    media_image5.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form first…. wires respectively disposed on and directly connected to the first contact studs and second… wires respectively disposed on and directly connected to the second contact studs, according to disclosing of PARK above, in order  to improve electrical connection reliability of three-dimensionally arranged memory cells and provide structural stability, as taught by PARK (see PARK, para [0004]).
ISHIMURA & PARK still do not explicitly disclose that the first wires and the second wires are metal wires.
But PARK additionally discloses, 
Connection wires  (CCL, para [0070]) may be electrically connected to gate contact plug (MC) via the contact landing plug CLP.
Examiner is making an official notice that metal is a electrically conductive as widely known in art. 
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form the first wire and second wire with metal , in order to electrically connect the gate contact plugs  with external components via the first and second metal wires.

Regarding claim 7, ISHIMURA & PARK disclose the vertical type memory device of claim 6  but does not explicitly disclose, wherein the second metal wires are respectively integrated with the second contact studs.
But  PARK additionally discloses, 
MC may include a metal ( para [0059] and  CLP also may include metal (para [0064] i.e. MC and CLP may be formed of same material (metal ). 
Connection wires  (CCL, para [0070]) may be electrically connected to gate contact plug (MC) via the contact landing plug CLP.
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify the combined device to form the second metal layers (CCL) with same metal material as the metal of  second contact studs (CLP) such that the second metal wires are respectively integrated with the second contact studs, in order to provide a seamless electrical conduction path  from the  gate contact plugs (MC) to external components and also to simplify manufacturing process of making contacts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIMURA and further  in view KIM et al. (US 20190035804 A1)

Regarding claim 9, ISHIMURA discloses the vertical type memory device of claim 1 and further discloses, further comprising: a plurality of channel structures (PS, ISHIMURA, Fig. 16A)  penetrating through the plurality of gate electrode layers 
But ISHIMRA does not explicitly disclose, and a plurality of dummy structures penetrating through at least one of the plurality of gate electrode layers, and disposed adjacent to the plurality of gate contact plugs.  
But KIM discloses,
	a plurality of working channel structures (CHS, [0025], Figs. 3 & 9) penetrating through the plurality of gate electrode layers (131); and a plurality of dummy channel structures (DCS, [0025]) penetrating through at least one of the plurality of gate electrode layers (131).
	The plurality of channel structures CHS may be connected to a bit line for read/write operations, and the plurality of dummy channel structures DCS may not be connected to the bit line. Thus, the plurality of dummy channel structures DCS may not provide memory cells, and may serve to support the stacked structure GS in the connection region CT (para [0029]).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to a plurality of dummy structures DCS penetrating through at least one of the plurality of gate electrode layers (3) such that DCS are disposed adjacent to gate contact plugs (Kim para [0028] says DCS may be adjacent to an end of respective ones of plurality of step layers, hence obviously formed adjacent to the gate contact plugs formed at the steps) , according to disclosing of Kim above, in order to provide support to the stacked structure in the connection region, as taught by KIM above. 

Claim 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIMURA in view KIM et al. and further in view of CHOI et al. US 2018/0151672 A1

Regarding claim 10, ISHIMURA & KIM  disclose the vertical type memory device of claim 9  but does not explicitly disclose, further comprising: channel contact studs  disposed on the first interlayer insulating layer, and contacting the plurality of channel structures.
But Choi discloses, channel contact studs (LCP, Fig. 4, [0042])  disposed on the first interlayer insulating layer (ILD, [0029]), and contacting the plurality of channel structures (VS4).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form channel contact studs  disposed on the first interlayer insulating layer, and contacting the plurality of channel structures, according to disclosing of Choi, in order to connect the channel structure to bit line (BL2) (see Fig. 4, para [0044]), as taught by Choi.

Regarding claim 13, ISHIMURA, KIM & CHOI disclose the vertical type memory device of claim 10 and further discloses, wherein the plurality of channel structures have a structure different from a structure of the plurality of dummy structures (dummy epitaxial layer 152  of DCS may have a different shape than the cell epitaxial layers 151 of CHS, see para [0041], hence DCS may have different structure than the CHS), the plurality of channel structures are electrically connected to the substrate , and the plurality of dummy structures are insulated from the substrate (the cell channel layers 163 may be electrically connected to the substrate 101 through the cell epitaxial layer 151, and the dummy channel layer 164 of the dummy channel structure DCS at the edge of the connection region CT may be electrically insulated from the substrate 101, see para [0043]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIMURA in view KIM et al. in view of CHOI et al. and further in view of Tanaka et al. (US 2009/0230462 A1).

Regarding claim 14, ISHIMURA, KIM & CHOI disclose the vertical type memory device of claim 10 but does not explicitly discloses, wherein the plurality of channel structures comprise a region having a width decreasing towards the substrate of which a width then increases.
But Tanaka discloses, each channel structure  comprises a channel regions in drain-side selection transistor layer 40, memory transistor layer 30 and source side selection transistor layer 20 wherein plurality of channel structures comprise a region (channel  region  in drain-side selection transistor layer 40) having a width decreasing towards the substrate of which a width then increases (as seen in Fig. 5, channel width in layer 40 decreases towards substrate and then width increases  at interface of memory transistor layer 30) .
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify the combined device such that the plurality of channel structures comprises channel regions in a drain side selection transistor layer 40, memory transistor layer 30 and source-side selection transistor layer 20 such that each channel structure comprises  a region having a width decreasing towards the substrate of which a width then increases, according to disclosing of Tanaka above, in order to control  voltage to drain-side selection gate line SGD and source-side selection gate line SGS, as taught by Tanaka (see para [0034]).


 Allowable Subject Matter
Claims 8, 11-12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
With respect to claims 8, 11, 14-16 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

further disclose, further comprising: a lower wiring structure disposed below the substrate; and through plugs penetrating through the plurality of gate electrode layers and contacting the lower wiring structure, wherein the top-most portions of the second contact studs are disposed at a level higher than a level of top surfaces of the through plugs, and wherein top surfaces of the plurality of gate contact plugs are disposed at the same level as the level of top surfaces of the through plugs (Claim 8).
wherein: a level of bottom surfaces of the channel contact studs is a level lower than a level of bottom surfaces of the first contact studs, and higher than the respective levels of the bottom surfaces of the second contact studs (Claim 11).
a first set of gate contact plugs, wherein each gate contact plug of the first set comprise a region having a width decreasing toward the substrate of which a width then increases, thereby forming a bent portion(Claim 15).
further disclose, wherein the plurality of gate contact plugs comprise, a second set of gate contact plugs, each gate contact plug of the second set not including a bent portion(Claim 16).

Claim 12 objected to being dependent on claim 11 (pending withdrawal of associated 112(b) rejections above).

Claims 17-19 are allowed.
With respect to claim17, the prior art made of record does not disclose or suggest either alone or in combination “….Page 31Attorney Docket No.: SAM-56247A wherein the plurality of gate contact plugs comprise first gate contact plugs, each including a bent portion according to a change in width, and second gate contact plugs, each not including a bent portion” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 17, ISHIMURA discloses,

    PNG
    media_image1.png
    557
    792
    media_image1.png
    Greyscale

A vertical-type memory device, comprising: a plurality of gate electrode layers (3) spaced apart from one another and stacked on a substrate (1), and extending by different lengths in a first direction and forming a staircase structure; a first interlayer insulating layer (51) covering the staircase structure of the plurality of gate electrode layers; a plurality of gate contact plugs (as shown) penetrating the first interlayer insulating layer and respectively contacting the gate electrode layers, and a plurality of contact studs respectively disposed on the substrate, wherein the plurality of contact studs comprise first contact studs (as shown) disposed on the plurality of gate contact plugs and second contact studs (as shown) disposed on the gate electrode layers, wherein the second contact studs have top-most portions disposed at a level higher than a level of top surfaces of the plurality of gate contact plugs (as seen) but fails to disclose, wherein the plurality of gate contact plugs comprise first gate contact plugs, each including a bent portion according to a change in width, and second gate contact plugs, each not including a bent portion.
The other cited arts, alone or in combination, fail to cure deficiencies of ISHIMURA.
Claims 18-19 are allowed being dependent on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813